EXHIBIT 10.42F

Clean Harbors, Inc.

Performance-Based Restricted Stock Award Agreement

 

 

 

 

 

Employee:

 

[

]

 

Number of Shares:

 

[

]

 

Date of Award:

 

[

]

 

 

THIS AGREEMENT (the “Agreement”) is made as of the date of the award set forth
above (the “Award Date”) between Clean Harbors, Inc., a Massachusetts
corporation (the “Company”), and the above-referenced employee (the
“Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.


1.                                       GRANT OF SHARES AND VESTING.

Effective as of the Award Date, the Company hereby grants to the Participant
[           ] shares (the “Shares”) of common stock, par value $.01 per share
(“Common Stock”), as an Award of Restricted Stock pursuant to the Company’s 2000
Stock Incentive Plan, as amended (the “Plan”). All of the terms and conditions
of the Plan are incorporated herein by reference, and any capitalized terms that
are not defined herein shall have the respective meanings ascribed to such terms
in the Plan. The Participant hereby accepts the Award and agrees to acquire and
hold the Shares subject to the terms and conditions of the Plan and the
additional terms and conditions contained herein.

During the period (the “Vesting Period”) between the Award Date and the
Termination Date (as defined in Section 2 hereof), the Shares shall vest (and
become “Vested Shares”) in such amounts and on such dates (the “Vesting
Schedule”) as are set out in Attachment A provided that the Company shall
achieve the performance goal (the “Performance Goal”) set out in Attachment A
within the performance period (“Performance Period”) set out in Attachment A.
Notwithstanding the Vesting Schedule, one hundred (100%) percent of the Shares
shall vest in the event (i) a Change of Control of the Company shall occur
either (A) prior to December 31, [            ], or (B) if the Company shall
have satisfied the Performance Goal by December 31,  [          ], between
January 1,  [           ] and the Termination Date (as defined in Section 2),
and (ii) on the date of such Change of Control, the Participant shall continue
to be employed by the Company (or any subsidiary or parent thereof included in
the term “Company” as defined in the Plan). A Change of Control of the Company
shall be deemed to have occurred if the Company is a party to any merger,
consolidation or sale of assets, or there is a tender offer for the Company’s
Common Stock, or a contested election of the Company’s directors, and as a
result of any such event, either (i) the directors of the Company in office
immediately before such event cease to constitute a majority of the Board of
Directors of the Company, or of the company succeeding to the Company’s
business, or (ii) any company, person or entity (including one or more persons
and/or entities acting in concert as a group) other than an affiliate of the
Company gains

1


--------------------------------------------------------------------------------




“control” (ownership of more than fifty (50%) percent of the outstanding voting
stock of the Company) over the Company. The concept of “control” shall be deemed
to mean the direct or indirect ownership, beneficially or of record, of voting
stock of the Company.


2.                                       FORFEITURE OF UNVESTED SHARES.

If the Participant ceases during the Vesting Period to be employed by the
Company (or any subsidiary or parent thereof included in the term “Company” as
defined in the Plan) for any reason (except as specifically provided in the
following sentence), the Company shall automatically reacquire any of the Shares
which have not vested in accordance with Section 1 (the “Unvested Shares”) as of
the effective date of such cessation (the “Termination Date”). In such event,
the Participant shall forfeit such Unvested Shares unconditionally and shall
have no further right or interest in such Unvested Shares unless the Company
agrees in writing to waive its reacquisition right as to some or all of such
Unvested Shares. However, if (i) the Participant ceases during the Vesting
Period to be so employed because of death or permanent disability (as determined
in the Committee’s sole judgment) and (ii) the Company has satisfied the
Performance Goal prior to such cessation of employment, then the Shares which
would otherwise be treated as Unvested Shares under the preceding sentence shall
instead be treated as Vested Shares. In either such event, the Participant shall
forfeit such Unvested Shares unconditionally and shall have no further right or
interest in such Unvested Shares unless the Company agrees in writing to waive
its reacquisition right as to some or all of such Unvested Shares.


3.                                       ADMINISTRATION OF STOCK CERTIFICATES.


(A)           CONCURRENTLY WITH THE EXECUTION HEREOF, THE COMPANY SHALL DELIVER
EITHER IN CERTIFICATED OR UNCERTIFICATED FORM (AS THE COMMITTEE SHALL ELECT) TO
AMERICAN STOCK TRANSFER & TRUST COMPANY (SUCH COMPANY OR ANY OTHER AGENT AS THE
COMMITTEE MAY SELECT DURING THE VESTING PERIOD BEING REFERRED TO HEREAFTER AS
THE “ADMINISTRATIVE AGENT”). DURING THE VESTING PERIOD, THE ADMINISTRATIVE AGENT
SHALL HOLD THE SHARES FOR THE BENEFIT OF THE PARTICIPANT, BUT SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT. NOTWITHSTANDING SUCH DEPOSIT OF THE SHARES WITH
THE ADMINISTRATIVE AGENT, THE PARTICIPANT SHALL RETAIN DURING THE VESTING PERIOD
THE RIGHT TO VOTE AND ENJOY ALL OTHER RIGHTS AND INCIDENTS OF OWNERSHIP OF THE
SHARES EXCEPT AS MAY BE RESTRICTED HEREUNDER.


(B)           DURING THE VESTING PERIOD, THE ADMINISTRATIVE AGENT SHALL KEEP
TRUE AND ACCURATE RECORDS OF ALL THE SHARES. THE COMPANY SHALL INDEMNIFY AND
HOLD HARMLESS THE ADMINISTRATIVE AGENT AGAINST ANY AND ALL COSTS OR EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES), JUDGMENTS, FINES, LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY
CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION ARISING OUT OF OR PERTAINING TO
THIS AGREEMENT.


(C)           FOLLOWING THE CLOSE OF EACH CALENDAR QUARTER DURING WHICH ANY OF
THE SHARES SHALL BECOME VESTED SHARES, THE ADMINISTRATIVE AGENT SHALL, UPON THE
WRITTEN REQUEST OF THE PARTICIPANT BUT SUBJECT TO POTENTIAL DELIVERY TO THE
COMPANY OF A PORTION OF SUCH VESTED SHARES TO THE EXTENT REQUIRED TO PAY
WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 7 HEREOF, DELIVER TO THE
PARTICIPANT STOCK CERTIFICATES REPRESENTING SUCH NUMBER OF VESTED SHARES WHICH
CEASED TO BE UNVESTED SHARES DURING SUCH CALENDAR QUARTER. FOLLOWING THE CLOSE
OF THE CALENDAR QUARTER IN WHICH THERE SHALL REMAIN ON DEPOSIT WITH THE
ADMINISTRATIVE AGENT NO SHARES WHICH HAVE NOT YET BECOME VESTED SHARES OR BEEN
FORFEITED TO THE COMPANY, BUT SUBJECT TO POTENTIAL DELIVERY TO THE COMPANY OF A
PORTION OF SUCH VESTED SHARES TO THE EXTENT REQUIRED TO PAY WITHHOLDING TAXES IN


 

2


--------------------------------------------------------------------------------





ACCORDANCE WITH SECTION 7 HEREOF, THE ADMINISTRATIVE AGENT SHALL DELIVER TO THE
PARTICIPANT STOCK CERTIFICATES REPRESENTING THE VESTED SHARES (IF ANY) REMAINING
IN THE POSSESSION OF THE ADMINISTRATIVE AGENT. THE PARTICIPANT HEREBY AUTHORIZES
THE ADMINISTRATIVE AGENT TO DELIVER TO THE COMPANY ANY AND ALL SHARES THAT ARE
FORFEITED UNDER THE PROVISIONS OF THIS AGREEMENT OR THAT ARE REQUIRED TO PAY
WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 7 HEREOF.


4.                                       RESTRICTIONS ON TRANSFER.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.


5.                                       EFFECT OF PROHIBITED TRANSFER.

The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.


6.                                       ADJUSTMENTS FOR STOCK SPLITS, STOCK
DIVIDENDS, ETC.

If from time to time there is any stock split-up, stock dividend, stock
distribution or other reclassification of the Common Stock of the Company, any
and all new, substituted or additional securities to which the Participant is
entitled by reason of Participant’s ownership of Shares shall be immediately
subject to the restrictions on transfer and other provisions of this Agreement
in the same manner and to the same extent as such Shares.


7.                                       WITHHOLDING TAXES.


(A)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT IN THE CASE OF THE
ISSUANCE OF RESTRICTED STOCK THAT IS “SUBSTANTIALLY VESTED” (WITHIN THE MEANING
OF TREASURY REGULATIONS SECTION 1.83-3(B)), THE COMMITTEE MAY REQUIRE THE
PARTICIPANT TO REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY FEDERAL,
FOREIGN, STATE OR LOCAL WITHHOLDING TAX REQUIREMENTS (OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO THE COMPANY WITH REGARD TO SUCH TAXES, INCLUDING WITHHOLDING
FROM REGULAR CASH COMPENSATION, PROVIDING OTHER SECURITY TO THE COMPANY, OR
REMITTING OR FOREGOING THE RECEIPT OF SHARES HAVING A FAIR MARKET VALUE ON THE
DATE OF DELIVERY SUFFICIENT TO SATISFY SUCH OBLIGATIONS PRIOR TO THE ISSUANCE OF
ANY SHARES PURSUANT TO THE GRANT OF RESTRICTED STOCK).


(B)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT IN THE CASE OF
RESTRICTED STOCK THAT IS NOT “SUBSTANTIALLY VESTED” UPON ISSUANCE, IF THE
COMMITTEE DETERMINES THAT UNDER APPLICABLE LAW AND REGULATIONS THE COMPANY COULD
BE LIABLE FOR THE WITHHOLDING OF ANY FEDERAL, FOREIGN, STATE OR LOCAL TAX WITH
RESPECT TO SUCH SHARES, THE COMMITTEE MAY REQUIRE THE PARTICIPANT TO REMIT TO
THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY SUCH POTENTIAL LIABILITY (OR
MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE COMPANY WITH RESPECT TO SUCH TAXES,
INCLUDING WITHHOLDING FROM REGULAR CASH COMPENSATION PROVIDING OTHER SECURITY TO
THE COMPANY, OR REMITTING OR FOREGOING THE RECEIPT OF SHARES HAVING A FAIR
MARKET VALUE ON THE DATE OF DELIVERY SUFFICIENT TO SATISFY SUCH OBLIGATIONS).
THE PARTICIPANT SHALL REMIT SUCH AMOUNT TO THE COMPANY AT EITHER (I) THE TIME
THE PARTICIPANT MAKES AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), WITH RESPECT TO SUCH SHARES, OR (II) AT
THE TIME SUCH SHARES BECOME “SUBSTANTIALLY VESTED.” THE PARTICIPANT ACKNOWLEDGES
THAT THE SHARES OF RESTRICTED STOCK ARE

3


--------------------------------------------------------------------------------





SUBJECT TO THE FORFEITURE OBLIGATION UNDER SECTION 2 OF THIS AGREEMENT AND SUCH
FORFEITURE OBLIGATION MAY BE TREATED AS A SUBSTANTIAL RISK OF FORFEITURE WITHIN
THE MEANING OF SECTION 83 OF THE CODE, AND THAT, IN THE ABSENCE OF AN ELECTION
UNDER SECTION 83(B) OF THE CODE, SUCH TREATMENT COULD DELAY THE DETERMINATION OF
THE TAX CONSEQUENCES OF THE PARTICIPANT’S RECEIPT OF THE SHARES FOR BOTH THE
COMPANY AND THE PARTICIPANT (POSSIBLY TO THE PARTICIPANT’S DETRIMENT). IF THE
PARTICIPANT FILES A TIMELY ELECTION UNDER SECTION 83(B) OF THE CODE, THE
PARTICIPANT SHALL PROVIDE THE COMPANY WITH AN ORIGINAL COPY OF SUCH TIMELY FILED
ELECTION AND A CERTIFIED MAIL OR OVERNIGHT COURIER RECEIPT OF SUCH FILING WITHIN
10 DAYS OF THE TIME THE ELECTION IS FILED.


8.                                       SEVERABILITY.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.


9.                                       WAIVER; TERMINATION.

Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.


10.                                 BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.


11.                                 NOTICE.

All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 1501 Washington Street, P.O. Box 859048, Braintree,
Massachusetts 02185-9048, Attention: Treasurer; if to the Administrative Agent,
to the Company’s aforesaid address, Attention: Treasurer; and if to the
Participant, to the address shown beneath his or her respective signature to
this Agreement, or at such other address or addresses as either party shall
designate to the other in accordance with this Section 11.


12.                                 PRONOUNS.

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.


13.                                 ENTIRE AGREEMENT.

This Agreement, together with Attachment A hereto and the Plan, constitutes the
entire agreement between the parties, and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement.

4


--------------------------------------------------------------------------------





14.                                 AMENDMENT.

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Participant.


15.                                 GOVERNING LAW.

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date first above written.

 Clean Harbors, Inc.

 

 

 

 

 

 

 By:

 

 

 

 

Name: [                  ]

 

 

 

Title:   [                  ]

 

 

 

 

 

 

 ACCEPTED:

 

 

 

 

 

 

 

 

 (Signature of Participant)

 

 

 

 

 

 

 

 

 (Printed Name of Participant)

 

 

 

 

 

 

 

 

 (Residence Street Address)

 

 

 

 

 (City)

(State)

(Zip Code)

 

 

6


--------------------------------------------------------------------------------




Attachment A

Performance Goal

[                                                     ]

Performance Period

[                                                     ]

Vesting Schedule

[                                                     ]

 

 Clean Harbors, Inc.

 

Participant

 

 

 

 

 

 

 

 

 

 By:

 

 

 

 

 

 

 Name:[                                          ]

 

Name: [                              ]

 

 

 

 Title:[                                            ]

 

 

 

 

 

 

7


--------------------------------------------------------------------------------